DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Action is in response to Applicant’s amendment filed on November 18, 2021.  Claims 1-20 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (WO 2017/020273) in view of Xin et al (CN 102 098 780).

Regarding claim 1, Qi discloses a positioning method, performed by a computing device, the method comprising: receiving, by circuitry of the computing device, a positioning request transmitted by a terminal (see at least page 11 [lines 12, 21-24] discloses positioning request), the positioning request including target access point information obtained by the terminal (see at least page 11 [lines 12, 21-27, 33-35] discloses positioning request) includes measurement report); determining, by the circuitry and according to the target access point information, a plurality of first geographic grids related to a location of the terminal (see at least page 11 [lines 11-17] steps 302 and 303 discloses plurality of grids); determining, by the circuitry, a positioning sequence of the plurality of first geographic grids according to access point information corresponding to the plurality of first geographic grids and the target access point information, the positioning sequence indicating distances between the plurality of first geographic grids and the terminal (see at least page 12 [lines 28-30] and page 14 [lines 9-11] discloses in step 303 of figure 3 a plurality of grids with smallest value of d(n) are selected; the similarity value is determined); and determining, by the circuitry, the location of the terminal according to the positioning sequence of the plurality of first geographic grids and location information of the plurality of first geographic grids (see at least page 14 [lines 24-26] and fig. 3 [step 304]). 
Qi fails to explicitly disclose determining, by the circuitry, a plurality of positioning samples according to the access point information corresponding to the plurality of first Xin et al discloses determining, by the circuitry, a plurality of positioning samples according to the access point information corresponding to the plurality of first geographic grids and the target access point information, each of the plurality of positioning samples corresponding to two of the plurality of first geographic grids (see at least page 8 [2013b, 2014a, 2014b]); and determining, by the circuitry, a positioning sequence of the plurality of first geographic grids according to plurality of positioning samples (see at least page 8 [2014b, 2014c 2014d]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Qi for purpose of determining positioning samples and ranker based on positioning features; as localized method would obtain unknown position.
Regarding claim 2, Qi discloses the determining the plurality of first geographic grids related to the location of the terminal comprises: for at least one geographic grid of a plurality of geographic grids, determining the at least one geographic grid as one of the plurality of first geographic grids based on access point identifiers in access point information corresponding to the at least one geographic grid and access point identifiers in the target access point information including at least one same access point identifier (see at least page 12 [line 28] to page 13 [line 7]). 
Regarding claim 3, Xin et al discloses determining the positioning sequence of the plurality of first geographic grids according to the plurality of positioning samples by using a specified ranker (see at least page 8 [2014b, 2014c 2014d]). The motivation of the combination is same as in claim 1.
Regarding claim 4, Qi fails to explicitly disclose the determining the plurality of positioning samples comprises: determining positioning features of the first geographic grids according to the access point information corresponding to the first geographic grids and the target access point information; and for every two of the plurality of first geographic grids, determining, according to the positioning features of the every two first geographic grids, a positioning sample corresponding to the every two first geographic grids.  However, in the same field of endeavor, Xin et al discloses the determining the plurality of positioning samples comprises: determining positioning features of the first geographic grids according to the access point information corresponding to the first geographic grids and the target access point information; and for every two of the plurality of first geographic grids, determining, according to positioning features of the every two first geographic grids, a positioning sample corresponding to the every two first geographic grids (see at least page 8 [2014b, 2014c 2014d]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Qi for purpose of determining positioning samples and ranker based on positioning features; as localized method would obtain unknown position.
Regarding claim 5, Xin et al discloses before the determining of the positioning sequence of the plurality of first geographic grids, the method further comprises: obtaining a plurality of first positioning requests, the plurality of first positioning requests including access point information and location information; generating a plurality of training samples according to access point information corresponding to a plurality of geographic grids, location information of the plurality of geographic grids, and the access point information and the location information that are carried in the plurality of first positioning requests, each of the plurality of training samples corresponding to two of the plurality of geographic grids; and using the plurality of training samples to train a to-be-trained ranking model to obtain the specified ranker (see at least page 9 [203, 204]). The motivation of the combination is same as in claim 1.
Regarding claim 6, Xin et al discloses the generating the plurality of training samples comprises: selecting a first positioning request from the plurality of first positioning requests; for at least one of the plurality of geographic grids, determining the at least one geographic grid as a second geographic grid in a case that access point identifiers in access point information corresponding to the geographic grid and access point identifiers in access point information carried in the selected first positioning request including at least one same access point identifier; determining, according to access point information corresponding to each of a plurality of determined second geographic grids and the access point information in the selected first positioning request, positioning features of the second geographic grids; for any two of the plurality of second geographic grids, determining, according to location information of the every two second geographic grids and location information carried in the selected first (see at least page 9 [203, 204]). The motivation of the combination is same as in claim 1.
Regarding claim 7, Qi discloses obtaining a plurality of second positioning requests, the plurality of second positioning requests including access point information and location information; determining, according to the location information in the second positioning requests and the location information of the plurality of geographic grids, geographic grids to which the second positioning requests belong from the plurality of geographic grids; determining, according to access point information in the second positioning requests belonging to the geographic grids, access point information corresponding to the geographic grids (see at least page 11 [lines 1-8]). 
Regarding claim 8, Qi discloses the determining the location of the terminal comprises: selecting a first n first geographic grids from the plurality of first geographic grids according to the positioning sequence of the plurality of first geographic grids, n being a positive integer; and determining the location of the terminal according to location information of the n first geographic grids (see at least step 303). 
Regarding claim 9, Qi discloses the terminal obtains the target access point information through scanning (see at least page 11 [lines 1-8]). 
Regarding claim 10, Qi discloses a positioning apparatus, comprising: circuitry configured to receive a positioning request transmitted by a terminal (see at least page 11 [lines 12, 21-24] discloses positioning request), the positioning request including (see at least page 11 [lines 12, 21-27, 33-35] discloses positioning request) includes measurement report); determine, according to the target access point information, a plurality of first geographic grids related to a location of the terminal (see at least page 11 [lines 11-17] steps 302 and 303 discloses plurality of grids); determine a positioning sequence of the plurality of first geographic grids according to access point information corresponding to the plurality of first geographic grids and the target access point information, the positioning sequence indicating distances between the plurality of first geographic grids and the terminal (see at least page 12 [lines 28-30] and page 14 [lines 9-11] discloses in step 303 of figure 3 a plurality of grids with smallest value of d(n) are selected; the similarity value is determined); and determine the location of the terminal according to the positioning sequence of the plurality of first geographic grids and location information of the plurality of first geographic grids (see at least page 14 [lines 24-26] and fig. 3 [step 304]). 
Qi fails to explicitly disclose determining, by the circuitry, a plurality of positioning samples according to the access point information corresponding to the plurality of first geographic grids and the target access point information, each of the plurality of positioning samples corresponding to two of the plurality of first geographic grids; and determining, by the circuitry, a positioning sequence of the plurality of first geographic grids according to plurality of positioning samples.  However, in the same field of endeavor, Xin et al discloses determining, by the circuitry, a plurality of positioning samples according to the access point information corresponding to the plurality of first geographic grids and the target access point information, each of the plurality of  (see at least page 8 [2013b, 2014a, 2014b]); and determining, by the circuitry, a positioning sequence of the plurality of first geographic grids according to plurality of positioning samples (see at least page 8 [2014b, 2014c 2014d]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Qi for purpose of determining positioning samples and ranker based on positioning features; as localized method would obtain unknown position.
Regarding claim 18, Qi discloses a non-transitory computer-readable medium having computer-readable instructions stored thereon, the computer-readable instructions, when executed by a computer, cause the computer to perform a method comprising: receiving a positioning request transmitted by a terminal (see at least page 11 [lines 12, 21-24] discloses positioning request), the positioning request including target access point information obtained by the terminal (see at least page 11 [lines 12, 21-27, 33-35] discloses positioning request) includes measurement report); determining, according to the target access point information, a plurality of first geographic grids related to a location of the terminal (see at least page 11 [lines 11-17] steps 302 and 303 discloses plurality of grids); determining a positioning sequence of the plurality of first geographic grids according to access point information corresponding to the plurality of first geographic grids and the target access point information, the positioning sequence indicating distances between the plurality of first geographic grids and the terminal (see at least page 12 [lines 28-30] and page 14 [lines 9-11] discloses in step 303 of figure 3 a plurality of grids with smallest value of d(n) are selected; the similarity value is determined); and determining the location of the terminal according to the positioning sequence of the plurality of first geographic grids and location information of the plurality of first geographic grids (see at least page 14 [lines 24-26] and fig. 3 [step 304]). 
Qi fails to explicitly disclose determining, by the circuitry, a plurality of positioning samples according to the access point information corresponding to the plurality of first geographic grids and the target access point information, each of the plurality of positioning samples corresponding to two of the plurality of first geographic grids; and determining, by the circuitry, a positioning sequence of the plurality of first geographic grids according to plurality of positioning samples.  However, in the same field of endeavor, Xin et al discloses determining, by the circuitry, a plurality of positioning samples according to the access point information corresponding to the plurality of first geographic grids and the target access point information, each of the plurality of positioning samples corresponding to two of the plurality of first geographic grids (see at least page 8 [2013b, 2014a, 2014b]); and determining, by the circuitry, a positioning sequence of the plurality of first geographic grids according to plurality of positioning samples (see at least page 8 [2014b, 2014c 2014d]).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify to incorporate above mention feature as taught by Huawei into the system of Qi for purpose of determining positioning samples and ranker based on positioning features; as localized method would obtain unknown position.
Regarding claims 11-17, 19 and 20, see above rejection of claims 2-8.

Response to Arguments
Applicant's arguments, filed on November 18, 2021, with respect to claims 1, 10 and 18 have been considered but are moot in view of the new ground(s) of rejection.  See the above rejection of claims 1-20 for the relevant citations found in Qi and Xin et al disclosing limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LITON MIAH whose telephone number is (571)270-3124. The examiner can normally be reached Mon - Fri 7:30am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LITON MIAH/           Primary Examiner, Art Unit 2642